DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 3/9/2022.
Claims 2-21 are currently pending and being examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katre et al. US 2013/0037597.
Regarding claim 2: 
Katre teaches a surgical fastener applying apparatus comprising: 
an anvil half-section (12); a cartridge receiving half-section (14) defining an elongate channel member (22); a single use loading unit (18) and a firing assembly (20) operably mountable within the channel member (see FIG. 3); and a lockout structure (128) removably mountable to the channel member to secure the single use loading unit and the firing assembly within the channel member (e.g. see [0015] and FIGS. 3 and 13-17).
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-21 are allowed.
The following is an Examiner’s statement of reasons for allowance: Regarding claims 3-21, the prior art has been found to disclose related surgical fastener applying apparatuses comprising lockout members mounted within channel mambers (e.g. see Katre, and the prior art of record); however, the prior art fails to disclose the rotary member of the lockout movable from an unlocked position disengaged with the channel member to a locked position wherein a portion of the rotary member is received in a slot of each of the sidewalls to secure the single use loading unit and the firing assembly within the channel member. 
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Response to Arguments
Applicant’s arguments have been carefully considered but are not found persuasive. Applicant’s argument is that Katre does not teach the safety lockout 128 "removably mountable to the channel member to secure the single use loading unit and the firing assembly within the channel member" as recited in independent claim 2”. Examiner disagrees with this assessment based on a reasonable interpretation of the term “removably mountable”. As exploded FIG. 17 clearly shows, the lockout 128 is mounted in such a way that it would be possible to remove it if necessary. There is nothing of record to show that the lockout 128 is permanently mounted. Applicant cites [0081] in the remarks, however, this passage describes the how the lockout is mounted in a non-permanent way: “Safety lockout 128 is pivotally disposed on an upper proximal end of body 120 and is pivotal about a pivot member 150 from a locked orientation (FIG. 26) to unlocked orientation (FIG. 34). Pivot member 150 is received in openings 154 in body 120.” ([0081]). To remove the mounted lockout, one would simply remove the pivots 150 from the  openings 154. Paragraph [0015] succinctly describes how the lockout secures the SULU to the channel member as claimed: “The firing assembly is insertable into a cartridge receiving half section of the fastener applying apparatus and the single use loading unit is operably mountable to the pusher assembly, wherein the pusher assembly includes a lockout member movable from a first blocking position preventing operable insertion of the single use loading unit therein and a second position enabling operable insertion of the single use loading unit therein.” ([0015]). For theses reasons the Examiner maintains the previous rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731